DETAILED ACTION


1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 05/29/2020, has been entered.

     Claim 1 has been canceled.

     Claims 2-12 have been added.

3.  Designation of BSSL.

    For the record as evidenced by page 2, paragraph of the instant specification, the bile salt-stimulated lipase (BSSL) also designated carboxyl ester lipase (CEL) or bile salt-dependent lipase (BSDL) is a lipolytic enzyme expressed in the exocrine pancreas and secreted into the intestinal lumen in all species so far investigated was known at the time the invention was made. 

4.  Priority.
     
     The effective filing date of the instant claims is deemed to be the filing date of the PCT/SE2010/050377, filed 04/06/2010, 
     as the previous priority application USSN 61/254,221, filed 10/23/2009, and Sweden 0950228-7, filed 04/08/2009, do not provide sufficient written support the claimed limitations of the instant application, 
      “a method for reduction of incidence and/or severity, prophylaxis and/or treatment of an inflammatory disease …”.  

     It appears that the written description in USSN 61/254,221 and Sweden 0950228-7 are limited to “a method for the prevention and/or treatment of an inflammatory disease” in contrast to the recitation of the current claims.

     Also, it is noted that the USSN 61/254,221 and Sweden 0950228-7 (e.g., page 16 of both specifications) describe Crohn’s disease, colitis and ulcerative colitis, but not inflammatory bowel disease.

     If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications.  

    Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 




5.  Applicant is reminded that affidavits and declarations, such as those under 37 C.F.R. 1.131 and 37 C.F.R. 1.132, filed during prosecution of the parent application do not automatically become a part of this application.  Where it is desired to rely on an earlier filed affidavit, the applicant should make the remarks of record in the later application and include a copy of the original affidavit filed in the parent application.

6.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

7.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

      Appropriate corrections are required

8.  This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

    Claims 2-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

     The claims are drawn antibodies that bind to an epitope present in the N-terminal part of human BSSL, wherein such specificities, structure and functions of anti-BSSL antibodies bind epitopes corresponding to amino acid numbers 328 to 341 in human BSSL, bind to an epitope present in the N-terminal part of human BSSL corresponding to amino acids 1 to 500 in SEQ ID NO: 2, antibody inhibits, when bound to human BSSL, leukocyte migration and inhibition of leukocyte migration treats ulcerative colitis or Crohn’s disease in the subject, as well antibodies that inhibit binding of BSSL to CXCR4 and blocking CXCR4 binding to SDG-1 and SCF-1 induced leukocyte migration, 
     which does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

      Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-BSSL antibodies and antigen-binding fragments / antigen-binding portion with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
      One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
   
     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), 
     D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), 
     Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

     While the instant specification does disclose how to make anti-BSSL antibody and certain specific anti-BSSL antibodies, 
     the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-BSSL antibodies having the claimed specificity, structural and functional attributes and methods of inhibiting / treating broadly encompassed by the claimed invention. 

     Further, the claims do not define the relevant identifying characteristics, namely the relevant amino acid sequences of the claimed conformational “epitope(s)” (e.g., see claims 26-28, 34, 36)  and specificity, structural and functional properties (e.g., 26-31, 33-40) that would identify the claimed epitope(s) encompassed by the claimed antibody specificity and functional attributes.

     The term antigen refers to any entity - a cell, a macromolecular assembly or a molecule – that may be bound by either a B cell receptor or an antibody.  The binding portion of an antigen is a B cell epitope or an antigenic determinant.  If an antigen is a protein, an epitope may be either a short peptide from the protein sequence or a patch of atoms on the protein surface in the three-dimensional space.  

    The property of an antigen to bind specifically complementary antibodies is known as the antigen’s antigenicity; likewise, the ability of an antigen to induce an immune response is called its immunogenicity.  Neither antigenicity nor immunogenicity is an intrinsic feature of the antigen.  Antigenicity is defined with respect to a specific antibody and an epitope thus acquires an identity only because an antibody is able to bind to it.

     Most epitopes are discontinuous.  Such conformational epitopes are not comprised of a contiguous sequence of amino acid residues, but instead, the residues are perhaps widely separated in the primary protein sequence, and are brought together to form a binding surface by the way the protein folds in its native conformation in three dimensions.

    The problem here is the claims do not recite the structural characteristics of the claimed anti-BSSL antibodies.  

     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed epitope(s), specificity, structural and functional attributes of the claimed anti-BSSL antibodies.  

     Applicant was not in possession of the claimed genus of “epitopes”, specificities, structural and functional antibodies in the absence of providing sufficient structural characteristics of the genus of such anti-BSSL antibodies coupled with a known or disclosed correlation between specificity, function and structure in the claims.  

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which residues are required for the anti-BSSL antibodies that retain the appropriate specificity, structural and functional attributes claimed.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-BSSL antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.




    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of anti-BSSL antibodies with comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making anti-BSSL antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).
     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

     Therefore, there is insufficient written description for genus of anti-BSSL antibodies broadly encompassed by the claimed invention, other than specifying a sufficient structural (e.g., sufficient number of CDRs or heavy / light chains) to provide sufficient structure for the anti-anti-BSSL antibodies claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
     A person shall be entitled to a patent unless –

     (a) the invention was known or used by others in this country, or patented or described in a   
     printed publication in this or a foreign country, before the invention thereof by the applicant 
     for a patent.

      (b) the invention was patented or described in a printed publication in this or a 
      foreign country or in public use or on sale in this country, more than one year prior 
      to the date of application for patent in the United States.

      (e) the invention was described in (1) an application for patent, published under 
      section 122(b), by another filed in the United States before the invention by the 
      applicant for patent or (2) a patent granted on an application for patent by another 
      filed in the United States before the invention by the applicant for patent, except that 
      an international application filed under the treaty defined in section 351(a) shall       
      have the effects for purposes of this subsection of an application filed in the United 
      States only if the international application designated the United States and was 
      published under Article 21(2) of such treaty in the English language.
10.  Claims 2-12 are rejected under 35 U.S.C. § 102(a)(b)(e) as anticipated by Cresence et al. (WO 2008/148884) (1449; #7) (see entire document), 
     as further evidenced by page 2, paragraph 1 of the instant specification which acknowledges that BSSL was also known as bile salt-dependent lipase (BSDL) at the time the invention was made. 
 
     Since there may be some ambiguity as to the effective priority date of the instant claims,
     this prior art rejection is made under U.S.C. § 102(a)(b)(e).

     Crescence et al. teach that antigen-binding compounds such as antibodies (e.g., see
Producing monoclonal antibodies specific for BSDL or FAPP Polypeptides and Producing antibodies suitable for use in humans, Structural properties of recombinant 16D10 antibodies on pages 25-42 and claims) that bind bile salt-dependent lipase (BSDL), including multiple and cross-reacting epitopes in addition to the anti-16D10 specificity, can be useful in the treatment of a disorder such as an autoimmune disorders such as rheumatoid arthritis, Crohn’s disease (e.g., see pages 46-47, overlapping paragraph; page 48, paragraph 3) (see entire document, including Summary of the Invention, Detailed Description of the Invention, Examples and Claims).

    Bile salt-dependent lipase (BSDL) corresponds to BSSL, as evidenced by page 2, paragraph 1 of the instant specification as follows: 
     the bile salt-stimulated lipase (BSSL) also designated carboxyl ester lipase (CEL) or bile
salt-dependent lipase (BSDL) is a lipolytic enzyme expressed in the exocrine pancreas and
secreted into the intestinal lumen in all species so far investigated. 

     Given the specificities, structure and functions of anti-BSSL antibodies taught by the prior art would bind epitopes corresponding to amino acid numbers 328 to 341 in human BSSL, binds to an epitope present in the N-terminal part of human BSSL corresponding to amino acids 1 to 500 in SEQ ID NO: 2, antibody inhibits, when bound to human BSSL, leukocyte migration and inhibit of leukocyte migration treats ulcerative colitis or Crohn’s disease in the subject, as well antibodies that inhibit binding of BSSL to CXCR4 and blocking CXCR4 binding to SDG-1 and SCF-1 induced leukocyte migration; 
     there is a basis in fact and/or technical reason to reasonably support the determination that the claimed characteristics / limitations are inherent and/or necessary flows from the teachings of the applied prior art

      It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. 

11.  No claim allowed.
     





12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 17, 2022